Affirmed as Modified and Memorandum Opinion filed July 18, 2019.




                                      In The

                    Fourteenth Court of Appeals

                              NO. 14-18-00548-CR

                  JA CORRIE STEFON ROGERS, Appellant
                                        V.
                       THE STATE OF TEXAS, Appellee

                    On Appeal from the 248th District Court
                            Harris County, Texas
                        Trial Court Cause No. 1536743

                 MEMORANDUM                      OPINION
      Ja Corrie Stefon Rogers appeals his conviction for murder. Tex. Pen. Code
Ann. § 19.01(b)(1), (b)(2). Appellant’s appointed counsel filed a brief in which she
concludes the appeal is frivolous and without merit. The brief meets the
requirements of Anders v. California, 386 U.S. 738 (1967), by presenting a
professional evaluation of the record and demonstrating why there are no arguable
grounds to be advanced. See High v. State, 573 S.W.2d 807, 811–13 (Tex. Crim.
App. 1978).
      A copy of counsel’s brief was delivered to appellant. Appellant was advised
of his right to inspect the appellate record and file a pro se response to the brief. See
Stafford v. State, 813 S.W.2d 503, 512 (Tex. Crim. App. 1991). As of this date, more
than 60 days have passed and no pro se response has been filed.

      We have carefully reviewed the record and counsel’s brief and agree the
appeal is frivolous and without merit. Further, we find no reversible error in the
record. We are not to address the merits of each claim raised in an Anders brief when
we have determined there are no arguable grounds for review. See Bledsoe v. State,
178 S.W.3d 824, 827–28 (Tex. Crim. App. 2005).

      However, the judgment contains a clerical error. On the second page, the
judgment incorrectly states, “APPEAL WAIVED. NO PERMISSION TO APPEAL
GRANTED.” The record reflects the trial court granted appellant permission to
appeal. We are not required to abate an Anders appeal for appointment of new
counsel if the judgment can be modified. See Ferguson v. State, 435 S.W.3d 291,
295 (Tex. App.—Waco 2014, no pet.); Bray v. State, 179 S.W.3d 725, 730 (Tex.
App.—Fort Worth 2005, no pet.).

      Therefore, we modify the judgment as follows: “APPEAL WAIVED. NO
PERMISSION TO APPEAL GRANTED.” is deleted and replaced with
“PERMISSION TO APPEAL GRANTED.” We affirm the judgment revoking
community supervision as modified.

                                    PER CURIAM



Panel consists of Justices Wise, Jewell, and Hassan.

Do Not Publish — Tex. R. App. P. 47.2(b).



                                           2